NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
FRANCISCO J. VELA,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2011-307O ..
Petiti0n for review of the Merit Systen1s Pr0tecti0n
B0ard in case n0. DA0841100544-I-1.
ON MOTION
Bef0re GAJARSA, MAYER, and PROST, Circuit Judges.
PER CUR1AM.
ORDER
The OfEce of Pers0nne1 Management (OPM) moves to
dismiss FranciSc0 J. Ve1a’s petition for review as un-
timely

VELA V. OPM 2
On October 22, 2010, an administrative judge issued
an initial decision, affirming OPM’s denial of Vela’s
clairns, and notifying Ve1a that, absent an appeal to the
Board, the decision would become final on N0vember 26,
2010. The Board further informed Vela that any petition
for review must be received by this court within 60 calen-
dar days of the date the initial decision became final.
Ve1a did not appeal the initial decision to the Board.
Vela’s petition for review was received by the court on
January 27, 20l1, 62 days after the Board’s decision
became final on November 26 '
A petition for review must be received by the court
within 60 days of receipt of notice of the Board's final
order. 5 U.S.C. § 7703(b)(1). To be timely filed, the
petition must be received by this court on or before the
date that the petition is due. Pinat v. Office of Personnel
Management, 931 F.2d 1544, 1546 (Fed. Cir. l991) (peti-
tion is filed when received by this court; court dismissed
petition received nine days late).
Because Vela’s petition was not timely received by
this court, it must be dismissed based on controlling
precedent of this c0urt. See Oja u. Dep’t of the Army, 405
F.3d 1349, 1360 (Fed. Cir. 2005) (“Seeing no specific
authorization for the equitable tolling of section
7703(b)(1), we find that the congressionally approved
statements of Rules 15(a)(1) and 26(b)(2) require the
conclusion first reached in Monzo and herein followed
Compliance with the filing deadline for 5 U.S.C. §
'7703(b)(1) is a prerequisite to our exercise of jurisdiction
over this case.").
According1y,
IT Is ORDEREo THAT:
(1) OPM’s motion to dismiss is granted

1
3 VELA v. OPM
(2) Each side shall bear its own costs.
FoR THE CoURT
Jl.ll. 1 2  /s/ J an Horbaly
Date J an Horbaly us  mg
clerk ’r 5 F nasa macon
cc: Edward P. Fahey, Jr., Esq. JUl. 1 2 zim
Douglas G. Edelschick, Esq.
820 .lANHDRBAiY
OLERK
1SSu@dASAManda1;e; .ML 122U11p 
n